Title: William Chamberlayne to Thomas Jefferson, 6 February 1811
From: Chamberlayne, William
To: Jefferson, Thomas


          
            Sir
            Richmond Feby 6th 1811
          
           Yours of the 6th ult. was duly recd but indisposition prevented an earlier answer. If the Doctors bill, had been against me in my individual capacity I should Judge it quite reasonable. that being my opinion, I cannot object to it, as exor. the charge for board I shd have thought high, but persons who were made acquainted with the Situation of the man and the trouble & care requisite have sayd that his bill was not too high. I therefore acquiese, for if it was now to be refered & there Should be a difference of opinion in favor of the estate, it would fall on you, instead of Mr Lewis, which wd be rewarding Humanity badly. I shall therefore take the accts as they are, and consider myself as the representative of Mr Shackelford, under an obligation to you for the care & attention you had paid to Tom Buck. If you think his services after he got well was more than equal to the trouble & expence on yr plantation you will allow for them what you think right deduct the Amt of board & Doctors bill, & when convenient, I will thank you to remit the balance either to me, or some of yr friends in this place to be paid to me.I am with great esteem & respect.
          
            Wm Chamberlayne
        